Exhibit 10.71

AMENDMENT No. 1

to

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, made this 19th day of December, 2012 by and between Leroy M.
Ball, Jr. (“Executive”) and Koppers Holdings Inc. (the “Company”).

WHEREAS, the Company and Executive entered into a Change in Control Agreement
(the “CIC Agreement”) dated September 1, 2010; and

WHEREAS, the Company and Executive desire to amend the CIC Agreement to clarify
its continued compliance with Section 409A of the Internal Revenue Code of 1986,
as amended, and the final regulations and other interpretive guidance issued
thereunder.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereby agree as follows:

 

  1. Paragraph 2(g) of the CIC Agreement shall be amended by adding the
following new subparagraph at the end thereof:

“Notwithstanding anything to the contrary herein, including in subsection (d),
in the case of payments or benefits under this Agreement that are or may be
deferred compensation subject to Internal Revenue Code Section 409A and are
subject to an effective release as set forth above, where the period for
execution and non-revocation of the release spans more than one calendar year,
no such payment or benefit shall be made or provided any earlier than the
beginning of the second calendar year. In no event may Executive, directly or
indirectly, designate the calendar year of payment.”

 

  2. Terms defined in the CIC Agreement which are used herein shall have the
same meaning assigned to them in the CIC Agreement.

 

  3. Except as expressly modified herein, all terms and conditions of the CIC
Agreement shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY:     EXECUTIVE:

/s/ Steven R. Lacy

   

/s/ Leroy M. Ball, Jr.

Signature     Signature

Steven R. Lacy

   

Leroy M. Ball, Jr.

Name     Name

Senior Vice President, Administration,
General Counsel and Secretary

   

Vice President and Chief
Financial Officer

Title     Title